 

Execution Version

 

$408,169.00 Spring, Texas April 7, 2014

 

FOR VALUE RECEIVED, INTEGRATED DRILLING EQUIPMENT HOLDINGS CORP. (“Maker”), a
Delaware corporation, promises to pay to STEPHEN D. COPE (“Payee”), a resident
of Harris County, Texas, at 7303 Augusta Pines Drive, Spring, Harris County,
Texas 77389, or at such other place as Payee may hereafter designate in writing,
in immediately available funds and in lawful money of the United States of
America, the principal sum $408,169.00.

 

1.          This note shall be due and payable in bi-weekly installments of
$7,849.40 each. The first installment shall be due and payable on April 7, 2014,
and a like installment shall be due and payable on the same day of every second
week thereafter until this note shall have been fully paid and satisfied.
Notwithstanding the foregoing, two years after the date hereof, all principal
then unpaid shall be finally due and payable. If, on the date any regularly
scheduled bi-weekly installment is due, the outstanding principal balance of
this note does not exceed the amount of such installment, then all outstanding
principal of this note shall be due and payable.

 

2.          This Note shall be unsecured.

 

3.          Maker may at any time pay the full amount or any part of this note
without payment of any premium or fee. Any voluntary prepayment shall be applied
to principal installments in inverse order of maturity. The foregoing to the
contrary notwithstanding, in no event shall Maker make, and in no event shall
Payee accept, any voluntary prepayment in respect of any of the indebtedness
evidenced by this note unless each Agent (as defined below) has provided its
prior written consent thereto.

 

4.          Maker shall be entitled to deduct from any payment hereunder the
amount of any required withholding for Federal, state or local taxes on any
amount paid hereunder.

 

5.          Maker agrees to furnish or cause to be furnished to Payee each of
the following statements within the times indicated:

 

(i)          As soon as available and in any event within 90 days after the end
of each fiscal year of Maker, Maker’s consolidated annual audited financial
statements, including Maker’s fiscal year-end balance sheet and income statement
and a statement of changes in Maker’s financial position for such fiscal year,
each setting forth in comparative form the corresponding figures as at the end
of Maker’s previous fiscal year, prepared in conformity with generally accepted
accounting principles applied on a basis consistent with that of the preceding
fiscal year (“GAAP”) and accompanied by an unqualified opinion of an independent
certified public accountant stating that, in the opinion of such accountant,
such financial statements present fairly Maker’s financial position as of the
date thereof and the results of Maker’s operations for the period covered
thereby, in conformity with GAAP; and

  

 Page 1 of 7 PagesINITIALED /s/ MD

 

 

(ii)         As soon as available and in any event within 45 days after the end
of each quarter of each fiscal year of Maker, Maker’s unaudited consolidated
financial statements, including Maker’s balance sheet as at the close of such
quarter, Maker’s income statement and a statement of changes in Maker’s
financial position for such quarter and for the period from the beginning of
such fiscal year to the end of such quarter, each setting forth in comparative
form the corresponding figures for the same quarter of the preceding fiscal year
and prepared in accordance with GAAP (other than the absence of footnotes and
subject to normal year-end adjustments), certified by the chief executive
officer or chief financial officer of Maker as fairly presenting Maker’s
financial position as of the date hereof and results of Maker’s operations for
the period covered thereby in conformity with GAAP (other than the absence of
footnotes and subject to normal year-end adjustments).

 

6.          Maker agrees to provide Payee promptly with such other information
relating to the financial condition and affairs of Maker and its subsidiaries,
including but not limited to Maker’s Liquidity, as Payee may reasonably request
from time to time, subject to Payee providing appropriate assurances regarding
the usage of such confidential information to comply with applicable securities
laws.

 

7.          If any of the following occurs:

 

(a)          Maker does not pay any principal as and when due; or

 

(b)          Maker or any of its subsidiaries shall fail to pay when due

 

(1) any lease payment due to (A) SDC Management, L.L.C.; (B) IDECO, LLC; (C)
Ninth Green Management LLC; (D) Payee, or (E) any affiliate of Payee, or

 

(2) if the holder of indebtedness for borrowed money of Maker with an
outstanding principal balance in excess of $1,000,000 declares such obligation
due before the stated maturity thereof; or

 

(c)          Maker or any of its subsidiaries shall be in material default under
or in violation of any material law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing) of
any country or any political subdivision of any country, including any agency,
department, commission, board, bureau or court or other tribunal having
jurisdiction over Maker, such subsidiary or its assets or property, and the same
could have a material adverse effect on Maker and its subsidiaries, taken as a
whole; or

 

(d)          Any representation or warranty made in connection with the
execution and delivery of this note or any related papers shall prove to have
been incorrect, false or misleading when made; or

 

(e)          Default shall occur in the punctual and complete performance by
Maker of any covenant contained in this note; or

 

(f)          Final judgment for the payment of money in excess of $1,000,000
shall be rendered against Maker and remain undischarged for a period of 30 days
during which execution is not effectively stayed; or

 

 Page 2 of 7 PagesINITIALED /s/ MD

 

 

(g)          Any order shall be entered decreeing the dissolution, liquidation
or split-up of Maker, and such order shall remain in effect for 30 days; or

 

(h)          Maker or any of its subsidiaries shall make a general assignment
for the benefit of creditors or shall petition or apply to any tribunal for the
appointment of a trustee, custodian, receiver or liquidator of all or any
substantial part of its business, estate or assets or shall commence any
proceeding under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction,
whether now or hereafter in effect; or

 

(i)          Any such petition or application shall be filed or any such
proceeding shall be commenced against Maker or any of its subsidiaries, and
Maker or such subsidiary by any act or omission shall indicate approval thereof,
consent thereto or acquiescence therein, or an order shall be entered and remain
in effect for more than 30 days appointing a trustee, custodian, receiver or
liquidator of all or any substantial part of its assets or granting relief to it
or approving the petition in any such proceeding; or

 

(j)          Maker or any of its subsidiaries shall fail generally to pay its
debts as they become due, or suffer any writ of attachment or execution or any
similar process to be issued or levied against it or substantially all of its
property which is not released, stayed, bonded or vacated within 60 days after
its issue or levy; or

 

(k)          The dissolution, liquidation or termination of existence of Maker
or any of its subsidiaries, or the sale, conveyance, lease or other disposition
of any substantial part of its assets; or

 

(l)          Maker or any of its subsidiaries shall conceal, remove, or permit
to be concealed or removed, any part of its property, with intent to hinder,
delay or defraud any of its creditors, or make or suffer a transfer of any of
its property which may be fraudulent under any bankruptcy, fraudulent conveyance
or similar law; or shall make any transfer of its property to or for the benefit
of a creditor at a time when other creditors similarly situated have not been
paid; or shall suffer or permit, while insolvent, any creditor to obtain a lien
upon any of its property through legal proceedings or distraint which is not
vacated within 30 days from the date thereof;

 

then default shall have occurred under this note and Payee may at his option
exercise any or all rights, powers and remedies afforded by law, including the
right to declare this entire note at once mature and due.

 

8.          If Payee retains an attorney in connection with any such default or
to collect, enforce or defend this note or any papers intended to secure or
guarantee it in any lawsuit or in any reorganization, bankruptcy or other
proceeding, or if Maker sues Payee in connection with this note or any such
papers and does not prevail, then Maker agrees to pay to Payee, in addition to
principal, all reasonable costs and expenses incurred by Payee in trying to
collect this note or in any such suit or proceeding, including reasonable
attorneys’ fees. An amount equal to 10% of the unpaid principal owing on this
note when and if this note is placed in the hands of an attorney for collection
after default is stipulated to be reasonable attorneys’ fees unless Payee or
Maker timely pleads otherwise to a court of competent jurisdiction.

 

 Page 3 of 7 PagesINITIALED /s/ MD

 

 

9.           (a) The note and the indebtedness evidenced by this note are hereby
expressly subordinated in right of payment, delivery and issuance and in right
of remedies and action to the prior performance and satisfaction and irrevocable
and indefeasible payment in full in cash of the Senior Debt (as defined below)
and the termination of the commitments (if any) of the Senior Creditors (as
defined below) under the Senior Loan Documents (as defined below).

 

(b) If there shall occur any liquidation, receivership, insolvency, assignment
for the benefit of creditors, bankruptcy (voluntary or involuntary),
reorganization, arrangement with, creditors (whether or not pursuant to
bankruptcy or other insolvency laws), sale of all or substantially all the
assets of, or the, dissolution, liquidation or any other marshaling of the
assets and liabilities of, Company (each, an “Insolvency Event”) (i) the Senior
Creditors shall be entitled to receive indefeasible and irrevocable payment in
full in cash and full performance and satisfaction of all Senior Debt then
outstanding before Payee shall be entitled to receive any payment or
distribution, whether in cash, securities or other property, in respect of any
amounts due with respect to this note or the indebtedness evidenced hereby, and
(ii) any payment or distribution, whether in cash, securities or other property
payable or deliverable in respect of the amounts due under or with respect to
this note or the indebtedness evidenced hereby shall be paid or delivered, to
the extent of the unpaid balance of the Senior Debt, for application to the
payment thereof, directly to the Senior Creditors, In the event of any
proceedings in connection with an Insolvency Event, the Senior Creditors shall
be entitled to rely upon the provisions of Section 9 of this note, which the
parties acknowledge is enforceable as a subordination agreement in accordance
with its terms upon the occurrence of any Insolvency Event, and shall have the
right to prove, in addition to its claims on account of the Senior Debt, its
claims hereunder in any such proceeding, so as to establish its rights hereunder
and to receive directly from any receiver, trustee or other court officer or
custodian distributions of any sort which would otherwise be payable on account
of the Senior Debt or the collateral securing the Senior Debt.

 

(c) If Maker shall make any payment, delivery or issuance with respect to this
note or the indebtedness evidenced hereby in violation of the provisions of
Section 9 of this note, or Payee shall receive or collect any such payment,
delivery or issuance or shall take any Enforcement Action (as defined below),
then such payment, delivery or issuance shall be deemed to be the property of,
segregated, received and held in trust for the benefit of the Senior Creditors,
and shall be immediately paid over and delivered forthwith to the Senior
Creditors.

 

(d) Each of Payee and Maker agree not to modify, change, terminate, restate,
supplement or amend orally or by any course of dealing or in any other manner
this note or to modify the method for calculating amounts due under any of this
note without first obtaining the prior written consent of each of the Senior
Creditors. Until full performance and indefeasible and irrevocable payment in
full in cash of the Senior Debt and the termination of the commitments (if any)
of the Senior Creditors under the Senior Loan Documents, Payee shall not seek to
obtain, and shall not take, accept, obtain or have, any lien or security
interest in any asset or property, as security for this note and the
indebtedness evidenced hereby, and, if and to the extent that any such lien or
security interest at any time exists in favor of Payee, such liens and security
interests hereby are subordinated to all liens, security interests,
restrictions, encumbrances, charges, interests and other arrangements, now or
hereafter existing, for the benefit of or in favor of the Senior Creditors.

 

 Page 4 of 7 PagesINITIALED /s/ MD

 

 

(e) Maker shall notify Payee and each of the Senior Creditors—and Payee shall
notify each of the Agents which has been identified to Payee, complete with
contact information, if Payee has knowledge of such default or breach if Maker
has not given notice thereof to such Agents—in writing promptly of any default
or breach by Maker under this note, provided, that any failure to deliver any
such notices shall not otherwise affect the subordination provisions or other
obligations, agreements or covenants of Maker or Payee herein.

 

(f) Payee shall not sell, lease, transfer, pledge, encumber, restrict, assign or
otherwise dispose of this note or any interest therein to any person or entity
unless such transferee agrees in writing, in form and substance satisfactory to
each Agent in its discretion, to be bound by the terms of this note with respect
to such payments, deliveries and issuances and amounts owing to it by Maker.

 

(g) Payee agrees that it will not (and hereby waive any right to), directly or
indirectly, contest or support any other person or entity in contesting, in any
proceeding (including in connection with an Insolvency Event), (i) the validity,
priority, enforceability or allowance of any claims of any of the Senior
Creditors, (ii) the priority, validity, or enforceability of a lien held by or
on behalf of any of the Senior Creditors, or (iii) the validity or
enforceability of the provisions of this Senior Loan Documents or the provisions
of this Section 9.

 

(h) Each of the Agents, on behalf of the Senior Creditors for which it is an
agent, is an express third party beneficiary of the provisions of this Section 9
and shall be entitled to enforce the provisions of Section 9.

 

(i) For the purposes of this Section 9, the following terms shall have the
following meanings:

 

“Agents” shall mean the First Lien Agent and the Term Loan Agent. Payee shall be
entitled to rely on Maker’s representation as to the identities of the Agents.

 

“Enforcement Action” shall mean any action, whether legal, equitable, judicial,
non-judicial or otherwise, to collect or receive any amounts under this note or
the indebtedness evidenced hereby, or any acceleration of this note or the
indebtedness evidenced hereby or the exercise or enforcement of any other right,
power or remedy with respect hereof or thereof.

 

“First Lien Agent” means the “First Lien Agent”, as such term is defined in the
Term Loan Agreement.

 

“First Lien Lenders” means the “First Lien Lenders” as such term is defined in
the Term Loan Agreement.

 

 Page 5 of 7 PagesINITIALED /s/ MD

 

 

“First Lien Loan Agreement” means the “First Lien Loan Agreement” as such term
is defined in the Term Loan Agreement.

 

“First Lien Loan Documents” means the First Lien Loan Agreement and the other
“First Lien Loan Documents” as such term is defined in the Term Loan Agreement.

 

“First Lien Obligations” means the “First Lien Indebtedness” as such term is
defined in the Term Loan Agreement.

 

“Senior Creditors” means (a) First Lien Agent and the First Lien Lenders, and
(b) Term Loan Agent and the Term Loan Lenders. Payee shall be entitled to rely
on Maker’s representations as to the identities of the Senior Creditors.

 

“Senior Debt” means (a) the First Lien Obligations and (b) the Term Loan
Obligations.

 

“Senior Loan Documents” means (a) the First Lien Loan Documents and (b) the Term
Loan Documents.

 

“Term Loan Agent” means the “Agent”, as such term is defined in the Term Loan
Agreement.

 

“Term Loan Agreement” means that certain Term Loan and Security Agreement, dated
as of December 14, 2012, as amended, restated, joined, extended, supplemented or
otherwise modified from time to time, by and among Maker, certain of its
subsidiaries, Term Loan Agent and the Term Loan Lenders.

 

“Term Loan Documents” means the Term Loan Agreement and the “Other Documents” as
such term is defined in the Term Loan Agreement.

 

“Term Loan Lenders” means the “Lenders” as such term is defined in the Term Loan
Agreement.

 

“Term Loan Obligations” means the “Obligations” as such term is defined in the
Term Loan Agreement.

 

10.         Maker waives notice (including, but not limited to, notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment and protest.

 

11.         This Note is non-negotiable, and may not be sold, assigned or
transferred in any way, in whole or in part, by Payee. 

 

 Page 6 of 7 PagesINITIALED /s/ MD

 

  

    INTEGRATED DRILLING EQUIPMENT HOLDINGS CORP.           By: /s/ Michael Dion
    Name: N. Michael Dion     Title: CFO

 

ATTEST:           /s/ Richard D. Dodson     Name: Richard D. Dodson     Title:
President           (CORPORATE SEAL)    

  

Signature Page to Second Note

 

   

 

